Citation Nr: 0910511	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO. 07-31 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for the Veteran's cause 
of death.

2. Basic eligibility for Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who had 
active service, including from August 1964 until June 1973 
and from January 1974 until March 1985, and died on February 
[redacted], 2005. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York. The appellant appeared before the 
undersigned Veterans Law Judge at a Board hearing held at the 
RO in September 2008.

The appellant clarified, in a March 2006 VA Form 21-4138 
(JF), that she was not seeking benefits for either accrued 
benefits or pension. As those claims were not raised or 
adjudicated by the RO, they are not currently before the 
Board.

The Board also notes that a November 2005 rating decision 
denied service connection for primary sclerosing cholangitis, 
a low back disorder, and right ear hearing loss. The 
appellant disagreed with the November 2005 rating decision, 
in regards to the issue of service connection for progressive 
sclerosis cholangitis in a January 2006 statement. However, 
as a matter of law, a veteran's claim does not survive his 
death. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994). The issue of 
service connection for progressive sclerosis cholangitis has 
thus become moot by virtue of the death of the Veteran. 

The Board further notes that the Veteran died prior to 
October 10, 2008. As such, the appellant is not eligible to 
file a request to be substituted as the appellant for 
purposes of processing the Veteran's service connection claim 
to completion. See Veterans' Benefits Improvement Act of 
2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of 
death of a claimant who dies on or after October 10, 2008). 


FINDINGS OF FACT

1. At the time of his death, the Veteran was not service-
connected for any disability. 

2. The death certificate, registered in February 2005, noted 
that the cause of death was bacterial sepsis due to or as a 
consequence of a liver transplant. 

3. The Veteran's bacterial sepsis and liver transplant did 
not manifest for over a year after his separation from 
service. The liver transplant was necessitated by a failing 
liver, secondary to progressive sclerosis cholangitis. 

4. A service connected disability was neither the principal 
nor a contributory cause of the Veteran's death and there is 
no competent medical evidence showing that the Veteran's 
death is otherwise related to service.

5. At the time of his death, the Veteran did not have a 
permanent and total service-connected disability.




[Continued on the next page] 

CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the 
Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1112, 
1116, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2008).

2. The criteria for eligibility for entitlement to DEA 
benefits under the provisions of Title 38, Chapter 35, United 
States Code, have not been met. 38 U.S.C.A. §§ 3501, 3512, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.807, 
21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome this burden, VA must show (1) that 
any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law. See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected. Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). 

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice. 

In the present case, the August 2005 letter from the RO 
informed the appellant of what information would be necessary 
to establish a claim for DIC or service connected death 
benefits. Additionally, the Veteran was not service-connected 
for any disabilities at the time of his death. As such, the 
appellant was not prejudiced by any lack of notice in regards 
to informing her of his service-connected disabilities or 
establishing DIC based on a previously service-connected 
condition.

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for full and fair 
adjudication of these claims. Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2007, the 
RO provided the appellant with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date. With that letter, the RO 
effectively satisfied the remaining notice requirements. 

Additionally, notice is not necessary for the claim for 
eligibility for Dependents' Educational Assistance, since it 
cannot be substantiated as a matter of law. See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit). 

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of her case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the appellant in the 
development of the claim. This duty includes assisting him in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this regard the Board notes that the RO has obtained a VA 
medical opinion regarding the appellant's claim. She has 
submitted private medical records and statements, and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge. 

The appellant has argued, in her November 2007 VA Form 1-9, 
that her claim should be reviewed by a hepatologist. 
"Competent medical evidence" is evidence that is provided 
by a person qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a). The VA examiner has advanced 
medical training, experience, and had the opportunity to 
examine the Veteran's claims file to provide a competent 
diagnosis and medical opinion concerning the Veteran's cause 
of death. See Cox v. Nicholson, 20 Vet. App. 563 (2007) ("VA 
may satisfy its duty to assist by providing a medical 
examination conducted by one able to provide "competent 
medical evidence" under § 3.159(a) (1)." Also finding that 
VA satisfied its duty to assist by providing a medical 
examination performed by a nurse practitioner). The VA 
examiner was qualified through education, training, and 
experience to offer competent medical evidence. Therefore, 
the Board finds that the medical opinion is adequate for a 
proper adjudication of the appeal. As a result, an additional 
examination of the evidence by another medical professional 
is not warranted.

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained. The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993). Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim. Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Cause of Death

The appellant seeks service connection for the cause of the 
Veteran's death. Specifically, the appellant contends the 
Veteran's exposure to herbicidal agents caused sclerosis 
cholangitis, which caused liver failure, and resulted in the 
Veteran's death by bacterial sepsis due to his liver 
transplant. 

Under applicable law, if the appellant establishes her 
entitlement to service connection for the cause of the 
Veteran's death, she would be granted Dependency and 
Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 
1310. In order to do so, the evidence must establish that a 
service connected disability caused, hastened, or 
substantially and materially contributed to the Veteran's 
death. 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312. The death of 
a veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death. 38 C.F.R. § 3.312(a). The principal cause of death is 
one which singularly or jointly with some other condition was 
the immediate cause of death, or was etiologically related 
thereto. 38 C.F.R. § 3.312(b). A contributory cause of death 
is one that contributed substantially or materially, combined 
to cause death, or aided or lent assistance to the production 
of death. 38 C.F.R. § 3.312(c). For the disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. See 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.



During his lifetime, the Veteran was not in receipt of 
service connection for any condition. The Veteran's death 
certificate listed the cause of death as bacterial sepsis, 
due to or as a consequence of a liver transplant. No 
contributing causes of death were noted. An autopsy is not of 
record. 

The appellant's primary contention is that the Veteran 
developed sclerosis cholangitis from being exposed to 
herbicidal agents while in Vietnam. A veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a certain 
listed disability, shall be presumed to have been exposed 
during such service to an herbicide agent (Agent Orange), 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 
Vet. App. 164, 166 (1999).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Type II 
Diabetes Mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas. 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements. First, the Veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.313. Second, the Veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e), or otherwise establish a nexus to service. See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).


The Veteran's Form DD 214 reflects service in the Republic of 
Vietnam from June 1966 until September 1968 and from October 
1970 until November 1971. The Form DD 214 indicates that the 
Veteran received several awards and commendations reflecting 
service in Vietnam, including the Vietnam Service Medal, 
Vietnam Campaign Medal with device, and the Vietnam Cross of 
Gallantry with a palm. Thus, the Veteran has met the 
requisite service in Vietnam and exposure to an herbicidal 
agent is presumed. Sclerosis cholangitis and liver disease, 
however, are not included in the diseases identified in 38 
C.F.R. § 3.309(e) and as such, exposure to an herbicidal 
agent is not presumed to have caused the disease. 

However, even when a veteran is found to not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
another basis. See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).

The Veteran's service treatment records generally do not 
indicate any complaints regarding or treatment for liver. 
Private medical records generally indicate treatment for 
progressive sclerosing cholangitis and a liver disorder, but 
do not indicate that the Veteran's disorders were due to his 
service.  While it is unclear when the diagnosis was of his 
liver disorder was first made, the medical evidence of record 
dates the diagnosis back to 2003.  The appellant indicates 
that the Veteran first started no feeling well in 1995 or 
1996, some ten years after discharge from service.

The only medical evidence provided by the appellant 
supportive of her claim is a November 2005 letter in which 
Dr. L.K.S. opines that the Veteran had end-stage liver 
disease secondary to primary sclerosing cholangitis. The 
examiner further noted that the etiology of primary 
sclerosing cholangitis remains unknown and that it was as 
likely as not that his exposure to various toxins while 
serving in Vietnam may have contributed to the development of 
his liver disease. 

A VA medical opinion was provided in May 2006, and included a 
review of the Veteran's claims folder, service treatment 
records, medical records from Dr. W.B., and the November 2005 
letter of Dr. L.K.S. The VA examiner noted that the Veteran 
died from bacterial sepsis subsequent to a liver transplant, 
and that the medical record indicated that the procedure was 
necessitated by a failing liver secondary to progressive 
sclerosis cholangitis. 

The VA examiner noted that while elevated liver function 
tests during acute exposures to Agent Orange and its 
contaminants have caused transient elevations in liver 
function tests, no progressive disease has been reported as a 
result of such exposure. He further noted that prior to his 
discharge, the Veteran underwent a complete battery of blood 
tests and that all liver function tests were normal. He also 
stated that the Veteran's diagnosis of progressive sclerosis 
cholangitis was diagnosed many years after his military 
discharge. 

Based on the evidence available, the VA examiner determined 
that it appeared less likely than not that the Veteran's 
progressive sclerosis cholangitis, leading to liver 
transplant and subsequent bacterial sepsis was related to his 
military service. 

Dr. L.K.S., in a November 2005 letter, opined that the 
etiology of primary sclerosing cholangitis is unknown and 
that it was as likely as not that his exposure to various 
toxins while serving in Vietnam may have contributed to the 
development of his liver disease. However, the Board observes 
that the award of benefits may not be predicated on a resort 
to speculation or remote possibility. 38 C.F.R. § 3.102; see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter 
from a physician indicating that veteran's death "may or may 
not" have been averted if medical personnel could have 
effectively intubated the Veteran held to be speculative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the Veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative). Dr. L.K.S. admits that the 
etiology of the Veteran's progressive sclerosis cholangitis 
is unknown and as such, possibly related to his service. The 
Board does not find this statement to be probative and thus 
is not sufficient to support the claim. Thus there is no 
competent medical opinion of record holding that the 
Veteran's progressive sclerosis cholangitis and liver disease 
were related to his service, including exposure to Agent 
Orange. 

In contrast, the May 2006 VA medical opinion was clearly 
based on a review of the Veteran's medical history, the most 
complete review of the Veteran's medical records, and was 
clearly tied to medical literature on the question of 
herbicide exposure. The VA examiner's finding that the 
Veteran's progressive sclerosis cholangitis, leading to liver 
transplant and subsequent bacterial sepsis, was less likely 
than not related to his military service is thus more 
probative than the opinion of Dr. L.K.S.

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the Veteran's death was related to military service. 
However, although the appellant can provide testimony as to 
her own experiences and observations, the factual question of 
if the Veteran's progressive sclerosis cholangitis and liver 
disease can be attributed to his in-service experiences is a 
medical question, requiring a medical expert. The appellant 
is not competent to render such an opinion. Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992). She does not have the 
requisite special medical knowledge necessary for such 
opinion evidence. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991). The appellant's claim 
for service connection for cause of the Veteran's death, both 
as secondary to exposure to Agent Orange in service and as 
directly due to service, is denied. 

Dependents' Educational Assistance

The appellant also seeks Dependent's Educational Assistance 
benefits. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the law mandates denial of the claim. See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
Veteran will have basic eligibility for benefits where the 
Veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the Veteran's death; 
where a permanent and total service-connected disability was 
in existence at the date of the Veteran's death; or where the 
Veteran died as a result of the service-connected disability. 
See 38 C.F.R. § 3.807(a).

In this case, the Veteran served honorably during a period of 
war. However, he did not have a permanent and total service-
connected disability at the time of his death. Furthermore, 
as explained above, the cause of the Veteran's death is not 
service-connected. Consequently, the Board finds that the 
appellant has not met the basic conditions of eligibility for 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code. Accordingly, the appellant's claim 
must be denied for lack of legal merit. See Cacalda v. Brown, 
9 Vet. App. 261, 265 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement). Accordingly, the claim for entitlement 
to Dependents' Educational Assistance is denied.


								[Continued on Next 
Page]

ORDER

Service connection for the cause of the Veteran's death is 
denied.

The claim of eligibility for Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35, is denied.


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


